       Case 2:19-cv-02056-JCM-BNW Document 27
                                           20 Filed 06/02/20
                                                    05/19/20 Page 1 of 3




 1   GRIFFITH H. HAYES, ESQ.
 2   Nevada Bar No. 7374
     DANIEL B. CANTOR, ESQ.
 3   Nevada Bar No. 14180
     LITCHFIELD CAVO LLP
 4   3993 Howard Hughes Parkway, Suite 100
     Las Vegas, Nevada 89169
 5   Telephone: (702) 949-3100
 6   Facsimile: (702) 916-1776
     hayes@litchfieldcavo.com
 7   zimmer@litchfieldcavo.com

 8   Attorneys for Defendants FF&E Refinishing NV, LLC,
     FF&E Refinishing, LLC and Robert Mario Insenga
 9

10                              UNITED STATES DISTRICT COURT

11                                    DISTRICT OF NEVADA
12    BOARD OF TRUSTEES OF THE PAINTERS               CASE NO.: 2:19-CV-02056-JCM-BNW
      AND FLOOR COVERERS JOINT
13
      COMMITTEE; BOARD OF TRUSTEES OF
14    THE EMPLOYEE PAINTERS’ TRUST;                   STIPULATION AND ORDER FOR
      BOARD OF TRUSTEES OF THE PAINTERS,              WITHDRAWAL OF JURY DEMAND OF
15    GLAZIERS AND FLOORCOVERERS JOINT                FF&E REFINISHING NV, LLC, FF&E
      APRENTICESHIP AND JOURNEYMAN                    REFINSIHING, LLC AND ROBERT
16    TRAINING TRUST; BOARD OF TRUSTEES               MARIO INSENGA
      OF THE PAINTERS, GLAZIERS AND
17
      FLOORCOVERERS SAFETY TRAINING
18    TRUST FUND ; BOARD OF TRUSTEES OF
      THE SOUTHERN NEVADA PAINTERS AND
19    DECORATORS AND GLAZIERS LABOR-
      MANAGEMENT COOPERATION
20    COMMITTEE TRUST; BOARD OF
21    TRUSTEES OF THE SOUTHERN NEVADA
      GLAZIERS AND FABRICATORS PENSION
22    TRUST FUND; PDCA/FCA INDUSTRY
      PROMOTION FUND; PAINTERS
23    ORGANIZING FUND; SOUTHERN NEVADA
      PAINTERS AND GLAZIERS MARKET
24    RECOVERY TRUST FUND; BOARD OF
25    TRUSTEES OF THE INTERNATIONAL
      PAINTERS AND ALLIED TRADES
26    INDUSTRY PENSION FUND; BOARD OF
      TRUSTEES OF THE FINISHING TRADES
27    INSTITUTE; PAINTERS AND ALLIED
      TRADES LABOR-MANAGEMENT
28    COOPERATION INITIATIVE; and
                                                  1
       Case 2:19-cv-02056-JCM-BNW Document 27
                                           20 Filed 06/02/20
                                                    05/19/20 Page 2 of 3



      INTERNATIONAL UNION OF PAINTERS
 1    AND ALLIED TRADES DISTRICT COUNCIL
 2    16,

 3                           Plaintiffs,
      v.
 4
      FF&E REFINISHING NV, LLC, a Nevada
 5    limited-liability company; FF&E
 6    REFINISHING, LLC, a Georgia limited-
      liability company; ROBERT MARIO
 7    INSENGA, an individual; ARIA RESORT &
      CASINO HOLDINGS, LLC, a Nevada limited-
 8    liability company; JOHN DOES I-XX,
      inclusive; and ROE ENTITIES I-XX, inclusive,
 9

10                           Defendants.

11

12

13

14

15

16

17          By and through their counsel, Plaintiffs (“Plaintiffs”), Defendant Aria Resort & Casino LLC
18   (“Aria”), and Defendants FF&E Refinishing NV, LLC (“FF&E Refinishing NV”), FF&E Refinishing,
19   LLC (“FF&E Refinishing”) and Robert Mario Insenga (“Insenga”)(FF&E Refinishing NV, FF&E
20   Refinishing and Insenga collectively referred to as “FF&E Defendants”)(Plaintiffs, Aria, and FF&E
21   Defendants are collectively referred to as the “Parties”) hereby Stipulate, Agree and Request this Court
22   Order as follows:
23          1.      On May 1, 2020, FF&E Defendants filed their Answer and Jury Demand [ECF 12] to
24   Plaintiff Complaint [ECF 1].
25          2.      Pursuant to Federal Rule of Civil Procedure 39(a)(1), the Parties stipulate to the
26   withdrawal of FF&E Defendants’ demand for jury trial; and
27          3.      The Parties further stipulate that this Stipulation and Order shall not restrict or prohibit
28   FF&E Defendants from asserting a demand for jury trial that otherwise complies with applicable Federal
                                                        2
       Case 2:19-cv-02056-JCM-BNW Document 27
                                           20 Filed 06/02/20
                                                    05/19/20 Page 3 of 3




 1   Rules of Civil Procedure and orders of the Court in the event Aria brings any claim or claims against

 2   FF&E Defendants.

 3
      Dated: May 19, 2020                        LITCHFIELD CAVO LLP
 4
                                                 By:     /s/ Daniel B. Cantor, Esq.
 5                                                     GRIFFITH H. HAYES, ESQ.
                                                       Nevada Bar No. 7374
 6                                                     DANIEL B. CANTOR, ESQ.
                                                       Nevada Bar No. 14180
 7                                                     3993 Howard Hughes Parkway, Suite 100
                                                       Las Vegas, Nevada 89169
 8                                                     T: 702-949-3100/F: 702-916-1779
                                                       Hayes@LitchfieldCavo.com
 9                                                     Zimmer@LitchfieldCavo.com
                                                       Attorneys for Plaintiff
10
      Dated: May 19, 2020                        CHRISTENSEN JAMES & MARTIN, CHTD.
11
                                                 By:     /s/ Kevin B. Archibald, Esq.
12                                                     KEVIN B. ARCHIBALD, ESQ.
                                                       Nevada Bar No. 11871
13                                                     7440 W. Sahara Avenue
                                                       Las Vegas, Nevada 89117
14
                                                       T: 702-255-1718
15                                                     kba@cjmlv.com
                                                       Attorneys for Plaintiffs, Board of Trustees of the
16                                                     Painters & Floorcoverers Joint Committee, et al.

17    Dated: May 19, 2020                        MGM RESORTS INTERNATIONAL
18                                               By:        /s/ Kelly R. Kichline, Esq.
                                                           KELLY R. KICHLINE, ESQ.
19                                                         Nevada Bar No. 10642
                                                           6385 S. Rainbow Blvd, Suite 500
20                                                         Las Vegas, NV 89118
                                                           T: 702-692-5651
21                                                         kkichline@mgmresorts.com
                                                           Attorneys for Defendant Aria Resort & Casino
22                                                         LLC
23

24                 IT IS SO ORDERED.

25   Date: June 2                 , 2020.
26
                                                           United States Magistrate Judge
27

28
                                                       3
